


Exhibit 10.2

 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”), by and between Edwards Lifesciences
Corporation, on its own behalf and on behalf of its respective Affiliates (as
defined below) (collectively “Edwards”), and Medtronic, Inc., on its own behalf
and on behalf of its respective Affiliates (as defined below) (collectively
“Medtronic”), is entered into and effective on May 19, 2014 (“Effective Date”). 
Edwards and Medtronic are each individually a “Party” to this Agreement and are
collectively referred to in this Agreement as the “Parties.”

 

RECITALS

 

WHEREAS, Edwards is engaged in the manufacture and sale of products in the TAVI
Field (as defined below), including Edwards’ SAPIEN, SAPIEN XT, SAPIEN 3, and
CENTERA products;

 

WHEREAS, Medtronic is engaged in the manufacture and sale of products in the
TAVI Field (as defined below), including Medtronic’s CoreValve, Evolut, Evolut
R, and Engager products;

 

WHEREAS, there are and have been pending various cases and controversies between
Edwards and Medtronic in the patent field;

 

WHEREAS, Edwards and Medtronic wish to resolve the cases and controversies
between them under the terms and conditions specified below;

 

NOW, THEREFORE, intending to be legally bound, in consideration of the foregoing
premises and of the mutual promises herein contained, the Parties agree as
follows:

 

1                                         CERTAIN DEFINITIONS

 

1.1                               “Affiliate” means any Enterprise which, now or
hereafter, directly or indirectly owns, is owned by, or is under common
ownership of a Party.  “Owned” for purposes of determining Affiliates means
ownership or control of more than fifty percent (50%) (or any lesser percentage
which is the maximum allowed, by law, to be owned by an Enterprise in a
particular jurisdiction) of the equity or other ownership interest having the
power to vote on or direct the affairs of such Enterprise.  Affiliates include
any Enterprise that first becomes an Affiliate after the date of this Agreement
unless specifically excluded.  Any such Enterprise ceases to be an Affiliate
when it is no longer owned by or under common ownership of a Party.

 

1.2                               “Andersen Patents” means United States Patent
Nos. 5,411,552, 5,840,081, 6,168,614, 6,582,462, 7,618,446, and 7,789,909; their
Counterparts and Related Patents, including all worldwide patents and patent
applications claiming priority to Danish patent application No. 1246/90, filed
on May 18, 1990.

 

1.3                               “Change of Control” of a Party means the
occurrence of any of the following events:

 

--------------------------------------------------------------------------------


 

a)             a sale or separation (e.g., spin-off or initial public offering)
of all or substantial portion of the assets of such Party in a single
transaction or in a series of related transactions; or

 

b)             a liquidation or dissolution of such Party; or

 

c)              a merger or consolidation involving such Party after the
completion of which: (i) in the case of a merger (other than a triangular
merger) or a consolidation, the shareholders immediately prior to the completion
of such merger or consolidation beneficially own, directly or indirectly,
outstanding voting securities representing equal to or less than fifty percent
(50%) of the combined voting power of the surviving entity in such merger or
consolidation, and (ii) in the case of a triangular merger, the shareholders
immediately prior to the completion of such merger beneficially own, directly or
indirectly, outstanding voting securities representing equal to or less than
fifty percent (50%) of the combined voting power of the parent of the surviving
entity in such merger; or

 

d)             an acquisition by any person, entity or “group”, including in a
merger or consolidation of the type referred to in clause “(c)” of this
definition, of beneficial ownership of outstanding voting securities
representing more than fifty percent (50%) or more of the combined voting power
(in a single transaction or series of transactions).

 

1.4                               [*]

 

1.5                               “Counterpart” of a referenced patent or patent
application in a given country means a patent or patent application in another
country owned or controlled by a Party that claims priority to the referenced
patent or patent application, or to a patent application to which the referenced
patent or patent application claims priority.

 

1.6                               “Covenant Patents” means all patents and
patent applications, including Counterparts and Related Patents to such patents
and patent applications, owned or controlled by either Medtronic or Edwards at
any time during the Covenant Term covering subject matter within the Non-Aortic
Field and/or the TAVI Field, including patents and patent applications that are
acquired after the Effective Date and patents and patent applications that are
sold or exclusively licensed out by Medtronic or Edwards during the Covenant
Term.

 

1.7                               “Covenant Term” means the period beginning on
the Effective Date and lasting for eight (8) years.

 

1.8                               “Cribier Patents” means United States Patent
Nos. 6,908,481, 7,585,321, 7,846,203, 7,846,204, 8,002,825, 8,057,540, and
8,591,575; their Counterparts and Related Patents, including all worldwide
patents and patent applications claiming priority to European patent application
No. EP 96402929.2, filed on December 31, 1996, and/or PCT/EP97/07337, filed on
December 31, 1997.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

2

--------------------------------------------------------------------------------


 

1.9                               “Edwards Licensed Patents” means Edwards TAVI
Patents and Edwards Surgical Patents, collectively.

 

1.10                        “Edwards Products” means current and future Edwards
TAVI Products including SAPIEN, SAPIEN XT, SAPIEN 3, and CENTERA products.

 

1.11                        “Edwards Reexaminations” means all ex parte or inter
partes reexaminations before the United States Patent and Trademark Office
(“PTO”) of U.S. Patent Nos. 6,004,330, 6,306,141, 7,468,073, 7,503,929,
7,691,143, 7,892,281, 8,070,801, 8,163,009, and 8,623,077.

 

1.12                        “Edwards Surgical Patents” means United States
Patent Nos. 6,749,630, 8,114,155, 8,123,800, 6,908,482, and 7,367,991; their
Counterparts and Related Patents, including all worldwide patents and patent
applications claiming priority to U.S. patent application No. 09/941,406, filed
on August 28, 2001, and/or U.S. patent application No. 10/139,070, filed on
May 3, 2002.

 

1.13                        “Edwards TAVI Patents” means Andersen Patents,
Cribier Patents, and Spenser Patents, collectively.

 

1.14                        “Engager Products” means current and future versions
of Medtronic’s Engager product.

 

1.15                        “Enterprise” means any individual or a group of
individuals, or a partnership, firm, association, company, corporation or other
business or legal entity.

 

1.16                        “Fiscal Quarters” means each three-month period
ending at the date of Medtronic’s month-end close for the months of January,
April, July, and October.

 

1.17                        “Have Manufactured” a product means for a Party to
have that product made by a Third Party manufacturer solely for (and solely for
sale to) the Party, for resale, directly or through a distributor, to end users
by that Party, provided that such Party has developed or acquired the designs,
specifications, schematics, and the like for such product.  In no event shall a
Have Manufactured right have the effect of a sub-license.

 

1.18                        [*]

 

1.19                        “Manufacture … in the United States” a Medtronic
Product means (a) to manufacture a product in the United States or (b) [*].

 

1.20                        “Medtronic Licensed Patents” means Medtronic TAVI
Patents, Medtronic Surgical Patents, and [*], collectively.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

3

--------------------------------------------------------------------------------


 

1.21                        “Medtronic Products” means current and future
Medtronic TAVI Products including CoreValve, Evolut, and Evolut R products,
other than Engager Products.

 

1.22                        “Medtronic Reexaminations” means all ex parte or
inter partes reexaminations before the PTO of U.S. Patent Nos. 5,411,552,
6,582,462, 7,618,446, and 7,789,909.

 

1.23                        “Medtronic Surgical Patents” means United States
Patent Nos. 7,503,929, 7,468,073, 7,189,258, 7,033,390, 7,722,626, 6,986,774,
6,447,523, 6,004,330, 5,904,690, 5,820,628, 5,749,879, 5,720,754, 5,632,746,
5,601,572, 5,509,923, 5,486,183, RE42,395; their Counterparts and Related
Patents, including all worldwide patents and patent applications claiming
priority to U.S. patent application No. 60/345,296, filed on January 2, 2002,
and/or U.S. patent application No. 06/316,203, filed on October 29, 1981, U.S.
patent application No. 08/398,629, filed on March 3, 1995, and/or U.S. patent
application No. 07/774,016, filed on October 9, 1991.

 

1.24                        “Medtronic TAVI Patents” means Pacing Patents and
Seguin Patents, collectively.

 

1.25                        “Net Sales” means the gross invoice price charged by
Medtronic to a Third Party for a commercial sale of a Medtronic Product less the
following items, but only to the extent that they actually pertain to the
disposition of such Medtronic Product and are identified separately on a bill,
invoice, or other documentation:  (a) allowances actually granted to customers
for rejections, returns, or prompt payment and volume discounts; (b) freight,
transport packing, and insurance charges associated with transportation to the
extent that such items are included in the gross amount invoiced; and
(c) rebates or discounts paid or credited pursuant to applicable law.  If
Medtronic bundles Medtronic Product with other products, Medtronic will
reasonably allocate the gross price charged between the Medtronic Products and
other products for purposes of calculating Net Sales, consistent with
Medtronic’s standard accounting policies governing allocations of bundled
product sales.

 

1.26                        “Non-Aortic Field” means the field of catheter
delivered non-aortic heart valves, whether delivered transvascularly,
transaortic, subclavian or transapically or otherwise, without removal of the
patient’s native heart valve, and directly related accessories, including by way
of illustration, crimping devices for loading the valves on catheters,
catheters, guidewires, delivery systems, introducer systems such as sheaths,
closure systems and pacing protocols.

 

1.27                        “OEM Basis” means the manufacture and sale of any
product to any Third Party for (a) incorporation into or sale with or as such
other Third Party’s product, or (b) the resale of such Third Party’s product, as
the case may be, by such Third Party under trademarks owned by the Third Party,
although a Party may bundle its products with the products of a Third Party so
long as such Third Party’s trademarks are not prominently displayed in
conjunction with such bundle.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

4

--------------------------------------------------------------------------------


 

1.28                        “Pacing Patents” means United States Patent Nos.
6,006,134, 6,266,564, 6,449,507, 6,532,388, 6,542,774, 6,628,987, 6,718,208,
6,735,471, 6,904,318, 6,912,419, 7,184,829, 7,225,019, 7,269,457, 7,697,984,
7,711,421, and 8,036,741; their Counterparts and Related Patents, including all
worldwide patents and patent applications claiming priority to U.S. patent
application No. 10/768,999, filed on January 30, 2004, and/or U.S. patent
application No. 12/557,950, filed on September 11, 2009.

 

1.29                        “Pending Cases” means the following cases, and all
appeals from, challenges to, and/or review sought of, the following cases: 
(a) Edwards Lifesciences AG v. CoreValve, Inc., Civ. A. No. 08-091 (GMS) (D.
Del.); (b) Edwards Lifesciences AG v. Medtronic, Inc., Civ. A. No. 09-873 (GMS)
(D. Del.); (c) Edwards Lifesciences LLC v. Medtronic CoreValve LLC, Civ. A.
No. 12-23 (GMS) (D. Del.); (d) Medtronic CoreValve LLC v. Edwards Lifesciences
Corp., Civ. A. No. SACV11 00961 JVS (C.D. Cal.); (e) Medtronic, Inc. v. Edwards
Lifesciences Corp., Civ. A. No. SACV12 00327 JVS (C.D. Cal.);
(f) Medtronic, Inc. v. Edwards Lifesciences Corp., No. 11-cv-1650 JNE/JSM (D.
Minn.); (g) German Infringement proceedings re: EP 2 000 115, pending at Court
of Appeals Karlsruhe; (h) German Infringement proceedings re: EP 2 055 266,
pending at Court of Appeals Karlsruhe; and (i) German Infringement proceedings
re: EP 2 260 796, pending at District Court Mannheim.

 

1.30                        “Pending Proceedings” means (a) proceedings before
the European Patent Office (“EPO”) concerning the following patents:  EP1621162,
EP2000115, EP2260798, EP2260797, EP2260796, EP1603493, EP2241287, EP1441672,
EP2055266, EP2399549, EP1951153, and EP1803421; (b) Edwards Reexaminations;
(c) Medtronic Reexaminations; (d) proceedings before the PTO and the United
States Food and Drug Administration (“FDA”) concerning patent term extension of
U.S. Patent No. 5,411,552; (e) the proceeding before the Australian Patent
Office (“APO”) concerning Australian patent No. 2008 221 540; and (f) any
appeals from, challenges to, and/or review sought of, the proceedings referenced
in this sentence.

 

1.31                        “Regulatory Authority” means a federal, national,
multinational, state, provincial or local regulatory agency, department, bureau,
or other governmental entity with authority over the testing, manufacture, use,
storage, import, promotion, marketing, or sale of a product in a country or
territory.

 

1.32                        “Related Patent” of a referenced patent or patent
application means a patent or patent application owned or controlled by a Party,
which (a) in the case of a U.S. patent or patent application is a parent,
continuation, continuation-in-part, division, reissue, reexamination, extension,
renewal, or the like, of the referenced patent or patent application, or (b) in
the case of a foreign patent or patent application is any patent or patent
application corresponding to such terminology, or (c) otherwise claims priority
from any application from which the referenced patent or patent application also
claims priority.

 

1.33                        “Royalty Term” means the period from and including
the Effective Date to and including April 9, 2022.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

5

--------------------------------------------------------------------------------


 

1.34                        “Royalty Years” mean the periods from the Effective
Date to the first anniversary of the Effective Date, and annually thereafter
through the expiration of the Royalty Term.

 

1.35                        “Seguin Patents” means United States Patent Nos.
6,830,584, 7,018,406, 7,252,682, 7,329,278, 7,682,390, 7,780,726, 7,892,281,
8,002,826, 8,016,877, 8,579,966, 8,603,159, and 8,628,570; their Counterparts
and Related Patents, including all worldwide patents and patent applications
claiming priority to French patent application FR 99/14462, filed on
November 17, 1999, and/or French patent application FR 00/14028, filed on
October 31, 2000.

 

1.36                        “Spenser Patents” means United States Patent Nos.
6,730,118, 6,893,460, 7,393,360, 7,510,575, and 8,632,586; their Counterparts
and Related Patents, including all worldwide patents and patent applications
claiming priority to U.S. patent application No. 09/975,750, filed on
October 11, 2001.

 

1.37                        [*]

 

1.38                        “Surgical Field” means the fields of intra-aortic
filtering, surgical heart valve repair, and surgical heart valve replacement
(with the removal of the patient’s native heart valve in the case of heart valve
replacement).

 

1.39                        “TAVI Accessories” means accessories related to the
procedure of implanting TAVI Products, including by way of illustration,
crimping devices for loading TAVI Products on catheters, catheters, guidewires,
delivery systems, introducer systems such as sheaths, closure systems, and
pacing protocols.

 

1.40                        “TAVI Field” means TAVI Products and TAVI
Accessories.

 

1.41                        “TAVI Products” means prosthetic aortic heart valves
delivered via catheter and without removal of the patient’s native aortic valve,
whether delivered via transvascular, transaortic, subclavian, transapical, or
other approach.

 

1.42                        “Taxes” means any taxes, fees, or other charges.

 

1.43                        “Third Party” means any Enterprise other than
Edwards or Medtronic.

 

1.44                        [*]

 

2                                         EDWARDS LICENSE GRANT

 

2.1                               Edwards hereby grants to Medtronic a
royalty-bearing worldwide, non-exclusive, non-assignable, irrevocable license,
without the right to sublicense, to the Edwards TAVI Patents to manufacture,
Have Manufactured, use, import, offer for sale, and sell Medtronic Products
solely within the TAVI Field until the expiration of the last to expire of the
Edwards

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

6

--------------------------------------------------------------------------------


 

TAVI Patents, including any term extensions and/or term adjustments, but in no
event later than the expiration of the Royalty Term.

 

2.2                               Edwards hereby grants to Medtronic a fully
paid-up worldwide, non-exclusive, non-assignable, irrevocable license, without
the right to sublicense, to the Edwards Surgical Patents to manufacture, Have
Manufactured, use, import, offer for sale, and sell products solely within the
Surgical Field until the expiration of the last to expire of the Edwards
Surgical Patents, including any term extensions and/or term adjustments.

 

2.3                               The licenses granted pursuant to this
Section 2 shall not be used to manufacture products on an OEM Basis for a Third
Party.  The licenses granted herein shall be used for the sole and exclusive
benefit of Medtronic, including with respect to sales of Medtronic’s products
through distributors, agents, and other Third Parties.

 

3                                         MEDTRONIC LICENSE GRANT

 

3.1                               Medtronic hereby grants to Edwards a fully
paid-up worldwide, non-exclusive, non-assignable, irrevocable license, without
the right to sublicense, to the Medtronic TAVI Patents to manufacture, Have
Manufactured, use, import, offer for sale, and sell Edwards Products solely
within the TAVI Field until the expiration of the last to expire of the
Medtronic TAVI Patents, including any term extensions and/or term adjustments.

 

3.2                               Medtronic hereby grants to Edwards a fully
paid-up worldwide, non-exclusive, non-assignable, irrevocable license, without
the right to sublicense, to the Medtronic Surgical Patents to manufacture, Have
Manufactured, use, import, offer for sale, and sell products solely within the
Surgical Field until the expiration of the last to expire of the Medtronic
Surgical Patents, including any term extensions and/or term adjustments.

 

3.3                               [*]

 

3.4                               The licenses granted pursuant to this
Section 3 shall not be used to manufacture products on an OEM Basis for a Third
Party.  The licenses granted herein shall be used for the sole and exclusive
benefit of Edwards, including with respect to sales of Edwards’ products through
distributors, agents, and other Third Parties.

 

4                                         INITIAL PAYMENT

 

4.1                               Within five (5) business days of the Effective
Date, Medtronic shall pay Seven Hundred Fifty Million U.S. Dollars
($750,000,000) (the “Initial Payment”), less any withholding of Taxes required
as set forth in Section 6.4, by wire transfer to the accounts specified by
Edwards in Exhibit A to this Agreement.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

7

--------------------------------------------------------------------------------


 

4.2                               The Initial Payment shall be allocated as
specified in Exhibit B to this Agreement.  Each Party shall file all tax returns
consistent with the allocation specified in Exhibit B to this Agreement, except
as may be required by applicable law.

 

5                                         ROYALTIES

 

5.1                               From and including the Effective Date to and
including March 22, 2016, Medtronic shall pay Edwards Lifesciences PVT, Inc. a
royalty of [*] on all Net Sales of Medtronic Products which Medtronic
commercially sold to a Third Party in the United States.

 

5.2                               From and including March 23, 2016 to and
including December 31, 2017, Medtronic shall pay Edwards Lifesciences PVT, Inc.
a royalty of [*] on all Net Sales of Medtronic Products which Medtronic
commercially sold to a Third Party in the United States.

 

5.3                               From and including the Effective Date to the
expiration of the Royalty Term, Medtronic shall pay Edwards Lifesciences LLC a
royalty of [*] on all Net Sales of Medtronic Products which Medtronic
commercially sold to a Third Party in the United States.  This payment of
Section 5.3 is in addition to those made under Sections 5.1 and 5.2.

 

5.4                               From and including the Effective Date to the
expiration of the Royalty Term, Medtronic shall pay Edwards Lifesciences LLC a
royalty of [*] on all Net Sales of Medtronic Products which Medtronic
Manufactured in the United States or Had Manufactured in the United States and
commercially sold to a Third Party outside the United States.  For clarity, if
Medtronic Manufactures or Has Manufactured Medtronic Product in the United
States and commercially sells such Medtronic Product to a Third Party in the
United States, no royalties will be due under this Section 5.4 on account of
such sales.

 

5.5                               [*]

 

5.6                               Notwithstanding Sections 5.1, 5.2, 5.3, and
5.5 of this Agreement, Medtronic shall pay aggregate annual minimum royalties of
Forty Million Dollars ($40,000,000), and aggregate annual maximum royalties of
Sixty Million Dollars ($60,000,000), calculated for each Royalty Year as set
forth in Sections 6.2 and 6.3, excluding any royalty owed under Section 5.4 of
this Agreement.  Should any Royalty Year under which a minimum or maximum
royalty accrues under this Agreement contain fewer than 365 days (or 366 days in
a year that includes a leap year), the minimum or maximum royalty for such
period shall be pro-rated based on the number of days in such period.  Should
Medtronic cease to have any Net Sales of Medtronic Products and state publicly
its intention not to resume any such Net Sales, the aggregate annual minimum and
maximum royalties shall be pro-rated for the Royalty Year of exit and thereafter
unless any such Net Sales resume.

 

5.7                               Notwithstanding Sections 5.1, 5.2, 5.3, 5.4,
5.5 and 5.6 of this Agreement, Medtronic shall owe no royalty for any Medtronic
Product which was used (a) in any United States Investigational Device Exemption
clinical study, or in a comparable clinical study abroad,

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

8

--------------------------------------------------------------------------------


 

required by a Regulatory Authority for approval; (b) in any continued access
study protocol approved by a Regulatory Authority; or (c) as a demonstration
product and not labeled for implantation in patients.  For avoidance of doubt,
Medtronic shall owe royalties on Net Sales accrued under this Agreement for any
Medtronic Product which Medtronic sold to a Third Party and which was used in a
post-approval study, including post-approval registries.

 

5.8                               No part of any payment required by Sections 4
or 5 of this Agreement will be owed back to Medtronic under any agreement, [*]. 
In addition, no payment required by Sections 4 or 5 shall cease to be due or be
owed back to Medtronic based on any change in circumstances concerning the
Edwards Licensed Patents.  Possible changes to the Edwards Licensed Patents
coverage have been considered by the Parties and the royalty rates reflect such
considerations.

 

5.9                               [*].

 

5.10                        For clarity, [*] in no event shall Medtronic have
any obligation to pay any royalties for any Medtronic Product during the Royalty
Term, wherever Medtronic manufactured, Had Manufactured, sold, used or imported
such Medtronic Product, other than as set forth in Sections 5.1-5.6 of this
Agreement.

 

6                                         PAYMENT OF ROYALTIES / RIGHT TO AUDIT

 

6.1                               Within thirty (30) days of the last day of
each Fiscal Quarter of the Royalty Term, Medtronic shall pay all royalties
accrued under this Agreement during such Fiscal Quarter, along with a written
report (“Royalty Report”) in the form of Exhibit C detailing for such Fiscal
Quarter the total Net Sales subject to royalty payments hereunder, royalties
payable, and total minimum and maximum royalties paid or payable for the
applicable period, along with the certification set forth in Exhibit C.

 

6.2                               If Medtronic has paid aggregate royalties
during any Royalty Year under the terms of Section 5 of this Agreement that are
less than the aggregate annual minimum of Forty Million Dollars ($40,000,000),
Medtronic will submit a report indicating the difference between the royalties
actually paid and such aggregate minimum (the “Royalty True Up”) within thirty
(30) days following the end of each Royalty Year, and shall make a payment of
the Royalty True Up within ten (10) days following receipt of written
instructions from Edwards indicating the appropriate allocation of such Royalty
True Up between Edwards Lifesciences PVT, Inc. and Edwards Lifesciences LLC.

 

6.3                               If Medtronic has paid royalties during any
Royalty Year under the terms of Section 5 of this Agreement which equal the
aggregate annual maximum of Sixty Million Dollars ($60,000,000), Medtronic will
so indicate on each Royalty Report for the Fiscal Quarter in which such
aggregate maximum is paid, and for any subsequent Fiscal Quarter which falls in
whole or in part in such Royalty Year, and no further royalties will be due for
such Royalty Year.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

9

--------------------------------------------------------------------------------


 

6.4                               If Tax withholdings are required under the
laws of any country with respect to payments to Edwards under this Agreement,
Medtronic will withhold the required amount and pay it to the appropriate
governmental authority.  In such case, Medtronic will promptly provide to
Edwards copies of receipts or other evidence reasonably required and sufficient
to allow Edwards to document such Tax withholdings adequately for purposes of
claiming foreign tax credits, refunds, corrections, and similar benefits.
Edwards shall provide Medtronic with such documentation as is reasonably
requested to establish any available exemptions or reduced rates of such Taxes. 
Medtronic shall be responsible for all bank charges associated with remittance
of any payments.

 

6.5                               All royalties accrued under this Agreement
shall be paid in United States dollars.  Net Sales that are denominated in
currencies other than United States dollars will be converted into United States
dollars according to Medtronic’s standard accounting policy for conversion of
foreign currencies.

 

6.6                               Any amount due and payable pursuant to this
Agreement and which is not paid when due shall bear interest at the lesser of
(a) one and one-half percent (1.5%) per month compounded monthly, or (b) the
maximum amount allowable by law.

 

6.7                               Medtronic shall keep, and maintain, complete
and accurate records concerning the Net Sales of Medtronic Products which
Medtronic sold in the United States at its principal executive offices in
Minnesota, and for sales of Medtronic Product which Medtronic Manufactured or
Had Manufactured in the United States and sold outside the United States, at its
principal executive offices in the country of sale, or such other locations as
the Parties shall agree.  No more than one time per Royalty Year, on thirty (30)
days prior written notice by Edwards, Medtronic shall compile said records in
one U.S. location and shall permit said records to be inspected at Edwards’
expense, at any time during normal business hours, by an independent auditor
appointed by Edwards and reasonably accepted by Medtronic for this purpose. 
Such auditors shall execute a suitable confidentiality agreement prior to
conducting such audit.  Such representatives may disclose to Edwards only their
conclusions regarding the accuracy and completeness of the reports described in
Section 6.1 and the records related thereto, and shall not disclose Medtronic’s
confidential business information to Edwards without the prior written consent
of Medtronic.  In the event of an underpayment by Medtronic, Medtronic shall
immediately pay Edwards for any such underpayment plus applicable interest.  In
the event of an overpayment by Medtronic, Medtronic may credit such overpayment
against future Fiscal Quarter royalty payments, or, in the event Medtronic has
no further royalties due and owing hereunder because the Royalty Term has
expired, Edwards will promptly refund such overpayment.  In the event that the
audit reveals an underpayment of royalties by Medtronic of more than five
percent (5%), Medtronic shall reimburse Edwards for all costs of such audit.

 

7                                         RELEASES

 

7.1                               For good and valuable consideration, Edwards
hereby releases, exonerates and forever and unconditionally discharges Medtronic
and its officers, directors, employees,

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

10

--------------------------------------------------------------------------------

 

representatives, shareholders, successors, assigns, agents, and each past,
present, direct or indirect parent, division, subsidiary or Affiliate, from any
and all known and unknown (a) claims and causes of action arising directly or
indirectly out of the facts, transactions, and/or occurrences which are the
subject of the Pending Cases, including but not limited to the claims and/or
counterclaims asserted in the Pending Cases and any claims and/or counterclaims
that reasonably could have been asserted in the Pending Cases,  and (b) claims
and causes of action for patent infringement with respect to the Medtronic
Products and/or any Medtronic products accused of patent infringement in the
Pending Cases (collectively “Edwards Released Matters”).

 

7.2          For good and valuable consideration, Medtronic hereby releases,
exonerates and forever and unconditionally discharges Edwards and its officers,
directors, employees, representatives, shareholders, successors, assigns,
agents, and each past, present, direct or indirect parent, division, subsidiary
or Affiliate, from any and all known and unknown (a) claims and causes of action
arising directly or indirectly out of the facts, transactions, and/or
occurrences which are the subject of the Pending Cases, including but not
limited to the claims and/or counterclaims asserted in the Pending Cases and any
claims and/or counterclaims that reasonably could have been asserted in the
Pending Cases, and (b) claims and causes of action for patent infringement with
respect to the Edwards Products and/or any Edwards products accused of patent
infringement in the Pending Cases (collectively “Medtronic Released Matters”).

 

7.3          It is the intention of the Parties that this Agreement shall
comprise a full and final accord and mutual release of the Edwards Released
Matters and the Medtronic Released Matters.  Each of the Parties acknowledges
that it is aware that it or its attorneys or advisors may hereafter discover
claims or facts in addition to or different from those which it now knows or
believes to exist with respect to the Edwards Released Matters or Medtronic
Released Matters, but that it is its intention hereby to fully and finally and
forever settle and release the Edwards Released Matters and Medtronic Released
Matters, subject only to each Party’s rights of rescission of such releases
based on the failure of the other Party to perform its obligations under
Sections 4.1 or 10.1.  The provisions of this Section 7 shall survive the
expiration or termination of this Agreement for any reason.

 

7.4          Each of the Parties by and on behalf of their officers, directors,
employees, representatives, shareholders, successors, assigns, agents, and each
past, present, direct or indirect parent, division, subsidiary or Affiliate,
hereby waive with respect to the release of Paragraph 7.1 and 7.2, as
applicable, the benefits of Section 1542 of the Civil Code of California to the
extent that such benefits may contravene a provision hereof.  Such Section reads
as follows:

 

“1542.    General Release Extent.  A General Release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the Release, which if known by him or her must have materially
affected his settlement with the debtor.”

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

11

--------------------------------------------------------------------------------


 

8              COVENANTS NOT TO SUE

 

8.1          During the Covenant Term, Edwards covenants not to sue Medtronic or
its officers, directors,  employees,  or outside of the United States its
customers, resellers, or distributors who by law do not have the benefit of
patent exhaustion, in any court or government agency anywhere in the world for
(a) patent infringement based on Medtronic’s manufacture, Having Manufactured,
use, import, offer for sale, or sale of Medtronic Products, TAVI Accessories,
and products within the Non-Aortic Field or (b) non-infringement of any of the
Medtronic Licensed Patents, unless in defense to a patent infringement suit
involving such a patent.  The foregoing covenant shall run with title to the
Covenant Patents and shall bind any Third Party that acquires a permitted
interest in any Covenant Patent (including any Edwards Affiliate that becomes a
Third Party).  Edwards shall inform any such assignee, licensee, Affiliate, or
Third Party specified in the previous sentence of this covenant, and shall
obtain their agreement to be bound by this covenant, before such transaction
specified in the previous sentence.

 

8.2          During the Covenant Term, Medtronic covenants not to sue Edwards or
its officers, directors, employees, or outside of the United States its
customers, resellers, or distributors  who by law do not have the benefit of
patent exhaustion, in any court or government agency anywhere in the world for
(a) patent infringement based on Edwards’ manufacture, Having Manufactured, use,
import, offer for sale, or sale of Edwards Products, TAVI Accessories, and
products within the Non-Aortic Field; or (b) non-infringement of any of the
Edwards Licensed Patents, unless in defense to a patent infringement suit
involving such a patent.  The foregoing covenant shall run with title to the
Covenant Patents and shall bind any Third Party that acquires a permitted
interest in any Covenant Patent (including any Medtronic Affiliate that becomes
a Third Party).  Medtronic shall inform any such assignee, licensee, Affiliate,
or Third Party specified in the previous sentence of this covenant, and shall
obtain their agreement to be bound by this covenant, before such transaction
specified in the previous sentence.

 

8.3          Edwards shall not seek damages for patent infringement based on
Medtronic’s manufacture, Having Manufactured, use, import, offer for sale, or
sale of  Medtronic Products, TAVI Accessories, and products within the
Non-Aortic Field which otherwise might have accrued during the Covenant Term but
for Section 8.1.

 

8.4          Medtronic shall not seek damages for patent infringement based on
Edwards’ manufacture, Having Manufactured, use, import, offer for sale, or sale
of Edwards Products, TAVI Accessories, and products within the Non-Aortic Field
which otherwise might have accrued during the Covenant Term but for Section 8.2.

 

8.5          For avoidance of doubt, this Section 8 does not prohibit a Party
from (a) invoking during the Covenant Term the dispute resolution procedures in
Section 16 for disputes arising out of, or in connection with, this Agreement;
(b) enforcing any decisions that result from invoking the dispute resolution
procedures in Section 16; and (c) seeking damages

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

12

--------------------------------------------------------------------------------


 

for periods of time before a Third Party became an Affiliate of a Party, or for
periods of time after which a Third Party ceases to be an Affiliate of a Party.

 

8.6          Any delay in bringing suit pursuant to this Section 8 shall not be
used in any way against a Party in any future action or proceeding.

 

8.7          Unless otherwise licensed under this Agreement, the covenants of
this Section 8 shall not be deemed to be a license of any intellectual property
rights of either Party to the other Party.

 

9              NO CHALLENGE TO LICENSED PATENTS

 

9.1          During the Covenant Term, Edwards covenants not to directly or
indirectly challenge, or otherwise voluntarily assist a Third Party in any way
to challenge the validity, enforceability, patent term extension application,
and/or granted patent term extension of any Medtronic Licensed Patent, or take
any other action against any Medtronic Licensed Patent, in any court, government
agency, or other venue or in any other manner, other than as specified in this
Agreement, unless in defense related to a patent infringement suit involving
such a patent.

 

9.2          During the Covenant Term, Medtronic covenants not to directly or
indirectly challenge, or otherwise voluntarily assist a Third Party in any way
to challenge the validity, enforceability, patent term extension application,
and/or granted patent term extension of any Edwards Licensed Patent, or take any
other action against any Edwards Licensed Patent, in any court, government
agency, or other venue or in any other manner, other than as specified in this
Agreement, unless in defense related to a patent infringement suit involving
such a patent.

 

9.3          Any delay in bringing action pursuant to this Section 9 shall not
be used in any way against a Party in any future action or proceeding.

 

10           PENDING CASES AND PENDING PROCEEDINGS

 

10.1        The Parties agree that within five (5) business days of the Initial
Payment, the Parties will cause their respective counsel to file a Stipulation
and Order of Dismissal with Prejudice, thereby dismissing with prejudice all
claims, counterclaims, and defenses of all Parties in the Pending Cases, with
each Party bearing its own (and waiving all entitlements to) court fees,
attorney fees, costs, and expenses.

 

10.2        Within five (5) business days of the Initial Payment, Medtronic
agrees to withdraw in writing (or in such other manner as is required) its
opposition before the FDA and PTO to Edwards’ application for patent term
extension of U.S. Patent No. 5,411,552, and thereafter Medtronic shall refrain
from directly or indirectly participating in such proceedings to the detriment
of Edwards.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

13

--------------------------------------------------------------------------------


 

10.3        Within five (5) business days of the Initial Payment, Edwards agrees
to terminate in writing (or in such other manner as is required) its requests
for reexamination in the Edwards Reexaminations, and its participation in the
EPO proceeding concerning EP1803421, and Medtronic agrees to terminate in
writing (or in such other manner as is required) its participation in Pending
Proceedings, including the Medtronic Reexaminations, the proceedings in the EPO
and APO, and the proceedings before the PTO and FDA concerning the patent term
extension of U.S. Patent No. 5,411,552, with each Party bearing its own attorney
fees, costs, and expenses, and thereafter each Party shall refrain from directly
or indirectly participating in such proceedings and reexaminations to the
detriment of the other Party.

 

10.4        As of the Effective Date, the Parties agree that, unless otherwise
prohibited herein, persons who received material marked confidential and/or
highly confidential in a Pending Case may participate in and/or supervise
reexamination, reissue, opposition, invalidity, interference proceedings, or
equivalent proceedings, such as post-grant and inter partes review, involving
patents or patent applications, except that such persons who received material
marked highly confidential may not draft new or amended claims in any such
proceedings in the TAVI Field.  The Parties agree that such participation is not
a violation of any order in a Pending Case.

 

11           REPRESENTATIONS AND WARRANTIES

 

11.1        Edwards represents and warrants to Medtronic that (a) it has all
requisite legal right, power and authority to execute, deliver and perform this
Agreement; (b) it owns, or owns the exclusive right to assert, the Edwards
Licensed Patents applicable to the Medtronic Products, and that no Third Party
owns any right to recover for infringement of the Edwards Licensed Patents
applicable to the Medtronic Products; (c) all named inventors of any of the
Edwards Licensed Patents applicable to the Medtronic Products have retained no
rights (including without limitation rights to sue and rights of reversion) in
such patents that would permit them to make a claim against Medtronic; (d) it
has not granted and will not grant any licenses or other rights, under the
Edwards Licensed Patents or otherwise, that would conflict with the licenses,
releases, and rights granted to Medtronic hereunder or prevent Medtronic’s
exercise of these licenses, releases, and rights; and (e) there are no liens,
conveyances, mortgages, assignments, encumbrances, or other agreements that
would prevent or impair the full and complete exercise of the terms of this
Agreement.

 

11.2        Medtronic represents and warrants to Edwards that (a) it has all
requisite legal right, power and authority to execute, deliver and perform this
Agreement; (b) it owns, or owns the exclusive right to assert, the Medtronic
Licensed Patents applicable to the Edwards Products, and that no Third Party
owns any right to recover for infringement of the Medtronic Licensed Patents
applicable to the Edwards Products; (c) all named inventors of any of the
Medtronic Licensed Patents applicable to the Edwards Products have retained no
rights (including without limitation rights to sue and rights of reversion) in
such patents that would permit them to make a claim against Edwards; (d) it has
not granted and will not grant any licenses or other rights, under the Medtronic
Licensed Patents or otherwise, that would conflict

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

14

--------------------------------------------------------------------------------


 

with the licenses, releases and rights granted to Edwards hereunder or prevent
Edwards’ exercise of these licenses, releases and rights; and (e) there are no
liens, conveyances, mortgages, assignments, encumbrances, or other agreements
that would prevent or impair the full and complete exercise of the terms of this
Agreement.

 

11.3        In the event of a material breach of any of the representations and
warranties in Sections 11.1 and 11.2 of this Agreement, the Party harmed by such
breach shall be defended, indemnified, and held harmless by the Party giving the
representations or warranties from and against all claims, costs, attorneys’
fees, and other expenses brought against or incurred by said harmed Party as a
consequence of such breach.

 

11.4        [*]

 

11.5        Nothing in this Agreement shall be construed as a warranty or
representation by any Party that any of the Edwards Licensed Patents or
Medtronic Licensed Patents is valid or enforceable in any country or government
tribunal, and nothing in this Agreement shall be construed as imposing on either
Party any obligation to file any patent application or to secure any patent or
maintain any patent in force or to seek reissue, reexamination, or an extension
of any patent, or an obligation on either Party to enforce its patents against
Third Parties, or imposing on either Party any obligation to institute any suit
or action for infringement of any of its patents or to defend any suit or action
brought by a Third Party which challenges or concerns the validity of any patent
licensed under this Agreement.

 

11.6        Furthermore, nothing in this Agreement shall be construed as a
warranty or representation that any product or process manufactured, used,
leased or sold and/or otherwise disposed of or put into use by any Party shall
be free from infringement of patents or other intellectual property of Third
Parties.  No Party shall have any obligation under this Agreement to indemnify
or undertake the defense of any other Party for any claim or claims made for
patent, trademark, trade name, service mark or copyright infringement by Third
Parties, and, in the event of any such claim or any legal action related
thereto, each Party shall pay its own expenses and any judgment rendered against
it, except as set forth in Section 11.3

 

11.7        EXCEPT AS EXPRESSLY PROVIDED OTHERWISE HEREIN EACH PARTY MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO ITS LICENSED PATENTS AND
ANY LICENSED PRODUCTS, AND EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER IMPLIED WARRANTIES WITH
RESPECT TO THE CAPABILITIES, SAFETY, UTILITY OR COMMERCIAL APPLICATION OF THE
LICENSED PATENTS AND THE LICENSED PRODUCTS. LICENSOR SHALL NOT BE LIABLE FOR ANY
DIRECT, CONSEQUENTIAL OR OTHER DAMAGES SUFFERED BY LICENSEE OR ANY OTHERS
RESULTING FROM THE USE OF THE LICENSED PATENTS AND THE LICENSED PRODUCTS.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

15

--------------------------------------------------------------------------------


 

12           CONFIDENTIALITY

 

12.1        Except for the press releases and other announcements and
communications referenced in Section 12.2 herein, and except to the extent
reasonably necessary to satisfy corporate, financial or regulatory disclosure
requirements (including but not limited to disclosure pursuant to applicable
securities or to the Internal Revenue Service), or  in an action commenced
pursuant to Section 16.2, or as required by law or judicial process, the Parties
agree that any information with respect to the terms of this Agreement (other
than to acknowledge the existence of this Agreement or the fact that a Party has
the licenses granted herein) shall remain confidential and shall not be
disclosed to any Third Party.  [*]  If any Party is served with judicial process
that it determines requires disclosure of this Agreement or any of its terms, it
shall notify the other Party promptly, and in any event within five (5) business
days of the receipt of such judicial notice so that the other Party may seek a
protective order or other remedy, and  shall consult in good faith with the
other Party regarding the necessity for any such disclosure, the terms of any
such disclosure, and whether measures should be taken to oppose or restrict
access to the Agreement or its terms. In the event that such protective order or
other remedy is not obtained or is not available, the Party served with judicial
process shall furnish only that portion of such confidential information that is
legally required to be provided, and use commercially reasonable efforts to
obtain assurances that confidential treatment will be accorded such information.
The obligations set forth in this Section 12 shall survive termination of this
Agreement

 

12.2        The Parties shall cooperate in drafting the language of separate
press releases, made public at a time mutually agreed by the parties, to
announce that the Parties have reached this Agreement. In addition, the Parties
shall cooperate in establishing the parameters of the scope and content of other
public announcements and communications regarding terms of this Agreement, such
as the amount of the upfront payment, minimum and maximum royalties duration and
scope of the licenses and covenants, and similar matters.

 

13           ENTIRE AGREEMENT

 

13.1        This Agreement (which includes any exhibits attached hereto)
contains the entire agreement and understanding between the Parties concerning
the subject of this Agreement and supersedes all previous negotiations,
discussions and agreements, other than [*].  This Agreement shall not be
modified, amended, or otherwise changed except by a writing executed by the
Parties.

 

14           SUCCESSORS AND ASSIGNS

 

14.1        This Agreement shall be binding upon and inure to the benefit of the
Parties hereto, and to their respective heirs, successors, divisions,
Affiliates, representatives, assigns, officers, directors, and employees.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

16

--------------------------------------------------------------------------------


 

14.2        A Change of Control is deemed to be an assignment of this
Agreement.  No Party hereto shall assign its rights or obligations of this
Agreement by operation of law or otherwise, without first obtaining the written
consent of the other Party hereto; provided, however, that consent shall not be
required for any such assignment by a Party of its rights and obligations
hereunder (a) to an Affiliate, (b) by Change of Control, or (c) by merger, sale
or transfer of all or substantially all of the assets of any or all of its
(i) surgical heart valve business, (ii) its catheter delivered heart valve
business, or (iii) its entire heart valve business, in each case including by
consolidation or operation of law, and in each case subject to the license
limitation in Section 14.4 and covenant limitation in Section 14.5.

 

14.3        In the event of a permitted assignment by a Party of its rights and
obligations hereunder by merger, sale or transfer of all or substantially all of
the assets of only (a) its surgical heart valve business or (b) its catheter
delivered heart valve business, those portions of the Agreement that apply to
the business that is sold shall be deemed to have been assigned, and shall be
interpreted as if any relevant provisions of general applicability also were
assigned.

 

14.4        In the event of a permitted assignment of this Agreement (including
under Section 14.3), other than to an Affiliate, the licenses granted in
Section 2 or 3, as applicable, of this Agreement shall automatically, as of the
effective date of such assignment, be thereafter limited in scope to only those
specific Medtronic Products or Edwards Products, as applicable, that were
(a) commercially released, (b) in clinical trials, and/or (c) for which an
application has been submitted initiating the process for regulatory approval of
clinical trials and/or commercial distribution as of a date ninety (90) days
prior to the effective date of such assignment.

 

14.5        In the event of a permitted assignment of this Agreement (including
under Section 14.3), other than to an Affiliate, the covenants granted under
Section 8 of this Agreement shall automatically, as of the effective date of
such assignment, be thereafter limited in scope to only those specific products
and accessories of the assigning Party that were (a) commercially released,
(b) in clinical trials, and/or (c) for which an application has been submitted
initiating the process for regulatory approval of clinical trials and/or
commercial distribution as of a date ninety (90) days prior to the effective
date of such assignment.

 

14.6        The assignable provisions of this Agreement that are not yet fully
performed at the time of the assignment shall extend to and are binding on the
Parties hereto and their successors and permitted assigns.

 

15           GOVERNING LAW

 

15.1        This Agreement, and the performance hereunder, shall be governed by
the laws of the State of California, without regard to the conflict of laws
principles thereof; but all issues relative to the form, content, scope, status,
enforceability, construction or use of any patent or patent application covered
by this Agreement shall be determined by the law of the country of such patent
or patent application.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

17

--------------------------------------------------------------------------------


 

16           DISPUTE RESOLUTION

 

16.1        In the event of any dispute arising under or connection with this
Agreement, the aggrieved Party must give written notice to the other Party as
provided in Section 19 of this Agreement (“Dispute Notice”).  In the event of an
alleged breach, the breaching Party has ten (10) business days from its receipt
of the Dispute Notice to cure the breach.  Should the breach not be cured within
ten (10) business days, the aggrieved Party may invoke the dispute resolution
procedures in Section 16.2 of this Agreement.

 

16.2        The Parties will attempt to settle amicably all disputes arising
under or in connection with this Agreement, including [*], by good faith
negotiations of senior executives/senior managers for a period of at least
ninety (90) days following receipt of the Dispute Notice.  If the Parties are
unable to resolve their dispute within such period, the aggrieved Party shall
submit the matter to binding and non-appealable arbitration conducted in
accordance with the provisions of Exhibit D as their sole and exclusive remedy,
except that either Party may seek emergency equitable relief in a federal or
state court located in the State of California. The arbitrator  in any dispute
is empowered to render an award of general compensatory damages, and is 
empowered to award equitable relief (including, without limitation, injunctive
relief or orders of specific performance), exemplary or punitive damages or
other damages.  The prevailing Party in any dispute  shall be entitled to an
award of its reasonable attorneys’ fees, costs, and expenses.

 

17           COUNTERPARTS

 

17.1        This Agreement may be executed in counterparts (each of which shall
be deemed an original), and receipt by facsimile or other electronic
transmission of executed copies shall be legally binding.

 

18           GENERAL PROVISIONS

 

18.1        If and to the extent any court of competent jurisdiction holds any
provision (or any part thereof) of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity and
enforceability of the remainder of this Agreement.  Each Party was represented
by counsel in the negotiation and preparation of this Agreement, and in no event
shall any provision hereof be interpreted against either Party as the drafter
hereof.

 

18.2        This Agreement does not make any Party the employee, agent or legal
representative or part of any other Party for any purpose whatsoever.  No Party
is granted any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of any other
Party.  In fulfilling its obligations pursuant to this Agreement, each Party
shall be acting as an independent contractor.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

18

--------------------------------------------------------------------------------


 

18.3        Nothing in this Agreement, express or implied, is intended to confer
on any person other than the Parties to this Agreement or the respective
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

18.4        The failure of any Party hereto to enforce at any time any of the
provisions of this Agreement shall not, absent an express written waiver signed
by the Party making such waiver specifying the provision be waived, be construed
to be a waiver of any such provision, nor in any way to affect the validity of
this Agreement or any part thereof or the right of the Party thereafter to
enforce each and every such provision.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.

 

18.5        Each Party agrees to execute such additional documents or
instruments as are specifically contemplated herein or as otherwise may
reasonably be required to carry out the intents and purposes of this Agreement.

 

18.6        The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provisions of this Agreement. Terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa. References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the Exhibits or Schedules attached to or referenced in this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement.

 

19           NOTICES

 

19.1        Any notice or other written statement permitted or required by this
Agreement shall be in writing and shall be sent by certified mail (return
receipt requested), overnight courier, or hand delivery at the respective
addresses specified below, or such other addresses as the respective Parties may
from time to time designate:

 

If to Edwards:

 

Edwards Lifesciences

Attention: General Counsel

One Edwards Way

Irvine, CA  92614

Fax: [*]

 

With a copy to:

 

Catherine Nyarady, Esq.

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY  10019

Fax: [*]

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

19

--------------------------------------------------------------------------------


 

If to Medtronic:

 

Medtronic Inc

Attention: General Counsel

710 Medtronic Parkway

Minneapolis, Minnesota 55432

 

With a copy to:

 

Medtronic Inc

Attention: Chief Legal Counsel, Structural Heart Division

8200 Coral Sea Street NE
Mail Stop MVS76
Mounds View MN 55112

 

And a copy to:

 

Ann Marie Ladd, Esq.

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, Minnesota  55402

 

The remainder of this page is intentionally left blank.

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

20

--------------------------------------------------------------------------------


 

EACH PARTY ACKNOWLEDGES THAT THEY HAVE READ THIS AGREEMENT, UNDERSTAND IT, AND
ARE VOLUNTARILY ENTERING INTO IT.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be binding and
enforceable on the Effective Date.

 

 

Edwards Lifesciences Corporation

 

Medtronic, Inc.

 

 

 

/s/ Aimee S. Weisner

 

/s/ Neil P. Ayotte

By: Aimee S. Weisner
Corporate Vice President, General Counsel

 

By: Neil P. Ayotte
VP and Interim General Counsel

 

 

 

Dated:

May 19, 2014

 

Dated:

May 19, 2014

 

--------------------------------------------------------------------------------

Confidential

[*]  Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

21

--------------------------------------------------------------------------------
